DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The election of Species A and Species II, corresponding to claims 1-12, is hereby acknowledged.  Regarding the traversal, the remarks are not persuasive because they do not explain any substantive reason why a search for one species “may likely uncover references related to” other species.  Additionally, even if this assertion were accepted as true, it would not show the lack of a serious search burden because examination of multiple inventions and species requires consideration of additional prior art references, substantial time in analyzing the text of said additional references to understand the disclosure thereof, substantial time in determining whether the structures and functions described in the reference fall within the scope of the claims, and all of these tasks are required to conduct a search.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 5 specifies the hardness of the sliding part of the device relative to an unspecified hardness of an unspecified particulate matter which the device “is intended to dispense.”  This claim language is indefinite because there is a high level of ambiguity regarding what hardness would fall within the scope of the claim language.  For example, if a person who manufactures the device intends it to be used to dispense Silicone sealant, and a person who uses the device intends to use it to dispense Polyurethane sealant, what does the hardness need to be to fall within the claim scope?  It creates uncertainty to attempt to specify a material property of a device relative to other materials that are not specified; clarification is necessary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4 and 6–12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiichi (JP 2004-154733) in view of Chen (US 2009/0026400) and/or Simpson (US 2,505,919)
Kiichi discloses a discharge system and method of creating a discharge system, comprising: 
providing a discharging device (2) configured to accept fluid through a discharge-side coupler (54); 
providing a refilling device (3) configured to refill the discharging device (2) with the fluid through a refill-side coupler (34)(paragraphs 0021-0023, “After that, the sealing material passes through the second pipe 36, the filling nozzle 34, and the filling port 54, pushes the check valve 55 open by dynamic pressure, flows into the filling cylinder 52,”); 
creating a clearance between sliding parts which slide upon the connection and disconnection of the discharge-side coupler (54) and the refill-side coupler (34) (see figures 1 and 3 and paragraphs 0021-0023, “The filling port 54 is inserted into the filling nozzle 34”); 
supplying the fluid from the refilling device side to the discharging device side (paragraphs 0021-0023, “the sealing material passes through the second pipe 36, the filling nozzle 34, and the filling port 54, pushes the check valve 55 open by dynamic pressure, flows into the filling cylinder 52”).  

    PNG
    media_image1.png
    468
    1142
    media_image1.png
    Greyscale

Figures 1 and 3 of Kiichi


	Kiichi does not disclose a step of determining statistics relating to the particle size distribution of particle matters in a fluid to be dispensed, and selecting the clearance size based on those statistics.  
	Chen teaches that it is known in the art of fluid couplings to optimize the clearances for the purposes of suppressing the incursion of dirt and thereby increasing the service life of the components (paragraph 0048, “dirt can increase wear and shorten the useful service life of the coupler.  Tight tolerances help prevent accumulation of such dirt in regions 51.”)
	Simpson teaches that it is known in the prior art that to optimize and minimize the clearances/tolerances in a device for the purpose of preventing incursion of dust (column 3, lines 32-34).  
	Examiner further takes official notice that it is well known in the prior art that tight tolerance (i.e. more precise machining which creates small clearances between 
	 It would have been obvious to one skilled in the art to optimize the clearance between the fluid coupling components of Kiichi, based on Chen and/or Simpson, or based on the common knowledge in the art, for the purpose of suppressing the incursion of dust and dirt, reducing wear, and increasing component life.  In this regard, any particular value for this clearance, including numerical values and values specified as proportions of other measurements, would have been an obvious matter of routine optimization in the absence of evidence of unexpected results.  In this regard, MPEP 2144.05(II) is relevant, citing In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)(discussing rebuttal of a rejection by showing “the existence of unexpected properties in the range claimed.”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”)
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) is relevant.  
	It is noted that claims 1-4 and 6-12 include many limitations specifying different statistical values which are correlated with the described clearance, including for example “one to six times of the standard deviation” and “equal to the largest one among a mode diameter, median diameter, and mean diameter of the particle size” and “a grain size of the larger one among a median of the particle size…”  The two rationales above account for all of this subject matter in that any particular value, specified as a correlation of relative dimensions, would have been obvious in the absence of evidence of unexpected results.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kiichi (JP 2004-154733) in view of Chen (US 2009/0026400) and/or Simpson (US 2,505,919) and further in view of Panourgias (US 4,059,296).  
Regarding claim 5 as best understood, Kiichi, Chen, and Simpson account for the claimed subject matter substantially as discussed above, but do not account for the 
Examiner hereby takes official notice that it is known to use materials such as polyethylene to make fluid couplings.  For example, Panourgias teaches that it is known to make a fluid coupling from polypropylene, polyethylene, or any suitable rigid plastic material (column 1, lines 58–65).
It would have been obvious to one skilled in the art to make the device of Kiichi as modified from polyethylene, based on the common knowledge in the art and/or the teachings of Panourgias, as a routine selection of a known suitable material.
Regarding the above, this rationale is considered to account for the claim language in that the device is capable of dispensing sealant that includes polyethylene and/or other particles with the same hardness.  See MPEP 2114.  

Other Prior Art
	The attached PTO-892 form cites documents which are not relied on above but are considered relevant to the pending claims, including:
	Dropplemann (US 2005/0079010) which discloses that using tight tolerances in a coupling maximizes the contact area and increases strength (see paragraph 0041 and 0006).
	Blenkush (US 5,033,777) which discloses that the use of tight tolerances in a fluid coupling suppresses leaking (column 2, lines 10-14).

	Crockett (US 2,854,744) teaches that manufacturing tight tolerances is more costly than looser tolerances (column 1, lines 35-36).
	Simms (US 3,620,417) teaches that it is known to use polyethylene in a sealant (column 2, lines 23-24).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799